        Case 1:18-cv-05102-AT Document 39 Filed 11/08/18 Page 1 of 4
                                                                      FILED IN OPEN COURT
                                                                         L'.S.D.C. �\1l;1lll;1



                                                                       NOV 0 8 2018


                 IN THE UNITED STATES DISTRICT COU
                                                                  JA�er
                                                                 �f� �
                                                                        k      ,.                vc10rk
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 COMMON CAUSE GEORGIA,                          )
 as an organization,                            )   CML ACTION FILE
                                                )
 Plaintiff,                                     )   NO. 1:18-CV-05102--EtR       A-I
                                                )
 v.                                             )
                                                )
 BRIAN KEMP, in his official                    )
 capacity as Secretary of State of              )
 Georgia,                                       )
                                                )
 Defendant.                                     )



                   DECLARATION OF THERESA PAYTON

      Pursuant to 28 U.S.C. § 1746, THERESA PAYTON, Chief Executive

Officer of Fortalice Solutions, declares as follows:

      I make this Declaration in support of a response by Secretary of State


Brian Kemp to the motion for a temporary restraining in the above-styled

matter of     Common Cause Georgia,   v.    Brian Kemp (Civil Action No. 1:18-cv-

05102-ELR).


                                           1.

      I am the Chief Executive Officer of Fortalice Solutions. Fortalice

Solutions is a full service cyber-security company that offers businesses and


                                      - 1 .


                                                                 JhfP               If /'t/1<t
       Case 1:18-cv-05102-AT Document 39 Filed 11/08/18 Page 2 of 4




governments a full suite of cybe1·-security services, including cyber-security


assessments, vendor assessments, penetration testing, review of cyber-security


policies and procedures, and cyber incident response and analysis.


                                             2.


      Prior to co-founding Fortalice, I was Chief Information Officer for The


Office of Administration, Executive Office of the President at the White House


from 2006-2008, overseeing all information technology and information


security functions. I am the co-author of numerous books and articles


regarding cyber-security, including Privacy in the Age of Big Data: Recognizing


Threats, Defending Your Rights, and Protecting Your Family and Protecting

Your Internet Identity: Are You Naked Online? I was named one of the 25 Most

Influential People in Security by Security Magazine. My curriculum vitae is


attached as Exhibit A to this declaration.


                                      3.


      The Georgia Secretary of State's Office ("SOS") has been a Fortalice


client since Spring 2016. Fortalice has provided cyber-security assessments of


SOS networks, including elections related networks. We have also conducted


penetration testing of these networks, reviewed cyber-security policies and


procedures, and from time to time, conduct cyber-incident response and


analysis. Our incident response and analysis activities involve reviewing log

                                     -2 -


                                                                 �1rfP            11/g);r
         Case 1:18-cv-05102-AT Document 39 Filed 11/08/18 Page 3 of 4




files from certain servers and applications to determine what activity has

occurred and whether any attempts to penetrate systems have been successful,

attempt to isolate malicious activity, and attempt to determine where any


malicious activity originates.

                                           4.


       SOS engaged Fortalice to review a threat that it received regarding an


attempted infiltration of the My Voter Page (MVP) system. My team reviewed


the   file   that   outlines   the   alleged      vulnerabilities,   tested   the   alleged


vulnerabilities with express permission from SOS, and reviewed system logs


to determine if any vulnerability had been successfully exploited. Thus far, our

incident response team has reviewed logs dating back two weeks from the date

of the alleged incident, and a more thorough review is in progress. It is common


to see servers that are internet-facing have attempted attacks launched

against them and similar in nature to the alleged attack.

                                           5.


      In reviewing the logs of the MVP system, Fortalice has seen multiple

unsuccessful attempts to infiltrate that system. To date, in our analysis, we


have not seen any successful attempts. More analysis work is underway and

we continue to review logs to gather internet protocol and other identifying

information to help determine the source of these attempts.

                                          - 3 -
       Case 1:18-cv-05102-AT Document 39 Filed 11/08/18 Page 4 of 4




                                       6.

      My team has also carried out a preliminary review of the SOS provided


logs from the last two weeks that monitor the traffic into and out of the ENET


server, which is a completely separate system from MVP housed on a


completely separate server. The security posture of the ENET server is very


different than the posture of the MVP server, as would be expected based on


my understanding of the different purposes of those applications. The logs from


the ENET network monitor do not show any malicious or unusual activity.


We are in the process of carrying out a forensic review of the system to


determine if there was any unusual activity on the device


I declare under penalty of perjury that the foregoing is true and correct to the

best of my ability.



                      0   fh
      Executed this 6     day of November, 2018.




                                     -4-
